DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the marker MP as “the next application position” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
	an input port
	a user interface generator 
Claim 9: 
	an energizable denervation catheter assembly
Claim 11: 
	a denervation catheter assembly
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: 
	an input port is interpreted to be an FPGA or standalone chip as described in Paragraph [0088] of the PG-Publication.  
a user interface generator is interpreted to be an FPGA or standalone chip as described in Paragraph [0088] of the PG-Publication.  

Claim 9: 
	an energizable denervation catheter assembly is interpreted an RF generator on a catheter as described in Paragraph [0043] of the PG-Publication.  
Claim 11: 
	a denervation catheter assembly is interpreted an RF generator on a catheter as described in Paragraph [0043] of the PG-Publication.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4 and 6-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0072787 to Wallace et al. “Wallace” in view of U.S. Publication No. 2014/0213873 to Wang, U.S. Publication No. 2011/0141140 to Duhamel et al. “Duhamel” and U.S. Publication No. 2010/0286520 to Hazard et al. “Hazard”.    
As for Claims 1, 6-7, 10-12 and 14-15, Wallace discloses an apparatus and method for supporting medical device positioning in minimally invasive techniques (Paragraph [0002]) Wallace explains that the processor (e.g. input port) also receives information indicative of a current application position of the medical device with respect to the object (Paragraph [0020]) such that an image may be displayed with the position of the tool superimposed thereon  (Paragraphs [0021]-[0023]).  Examiner notes that Wallace’s processor as described above is also considered to include or be a “user interface generator” in its broadest reasonable interpretation because it can generate for display on a screen markers overlaid on the x-ray image.  
However, Wallace does not expressly disclose nor depict where the user interface generator generates a marker overlaid on the image that indicates “a next application position”, adjustable by the user as claimed.  Examiner also notes that while Wallace mentions examples of minimally invasive procedures including, for example, ablating the renal artery (Paragraph [0009]) Wallace does not expressly disclose other details about the procedure (e.g. navigating the catheter to various targets or next application positions spaced apart).  
Wang teaches from within a similar field of endeavor with respect to minimally invasive catheter ablation procedures of the renal artery (Abstract; Paragraph [0002]) where “accepted methodologies for performing renal nerve ablation through catheter means” include 4-6 two minute RF treatments per renal artery with the radio frequency being generated by an RF generator within is automated, low power and has built in safety algorithms (Paragraph [0010]).  Wang explains that the RF is applied through movement of the catheter distal to the aorta to proximal to the aorta with application of RF in spaced increments of 5 mm or more (e.g. safety margin; Paragraph [0010]).  
 Wallace’s system and technique according to accepted renal artery ablation methodologies as described by Wang as such a modification merely involves applying a known technique to improve similar devices in the same way and/or combining prior art techniques according to known methods to yield predictable results (MPEP 2143).  
Regarding the marker for indicating the next application position, adjustable by the user, the second marker for indicating a second application position spaced a predetermined distance from the next application position and a safety margin, Duhamel teaches from within a similar field of endeavor with respect to computer aided surgical procedures where a graphical overlay and markers may be superimposed on medical images (e.g. x-ray images; Paragraphs [0006]-[0007]).  Duhamel explains that a graphical overlay can be, for example, an overlay grid (e.g. virtual gauge) having visible graphical indicators such as scales, rulers, segments, metrics or the like to assist the medical professional in determining proper location of localization markers which may be placed within the image in relation to the grid (Paragraph [0020]).  The localization markers identify reference locations for a surgical procedure “application” (Paragraphs [0020], [0039] and [0057]).  Duhamel makes it clear that processing means allows localization markers may be automatically or manually positioned within the overlay grid and adjusted by the user if necessary (Paragraphs [0043]-[0048]).  Thus, the localization markers on the overlay grid/ruler are considered to read on the claimed markers in its broadest reasonable interpretation.  
In addition, Hazard teaches rom within a similar field of endeavor with respect to visualizing treatment points on a medical image where markers may be overlaid onto an image to designate treatment location or locations (Paragraph [0100]).  Hazard teaches where the markers are continuously updated to cover new points within the treatment space as the new Hazard explains that the markers may remain on the image to indicate where the therapy has been applied or be removed by the user or until the therapy session has concluded (Paragraph [0101]).  
Accordingly, it would have been obvious to have modified the catheter navigation system and method described by Wallace and Wang, particularly the user interface generator to include the ruler and continuously updatable markers as described by Duhamel and Hazard in order to help the clinician estimate and mark appropriate ablation spacing (e.g. at least every 5 mm) within a desired region).  Examiner notes that the modification to remove or erase past markers would reduce clutter on the image display and merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  Moreover, the specific number of markers left on the display is considered to be an obvious design choice made by the operator in the absence of showing any criticality or unexpected result.  Evidence to support this conclusion is found in Applicant’s specification (Paragraphs [0051]-[0052] of the PG-Publication) which discloses that one could have two markers displayed or the “next” position and every previous position displayed.  Examiner also notes that in the modified system and method, the localization markers on the ruler overlay are considered to have first and second marks which indicate “application positions” (e.g. ablation positions) in its broadest reasonable interpretation and merely repeating the step of indicating marker positions and/or adjusting the marker positions as the catheter is progressed (e.g. progress determined by signals provide by the device and images) is considered to be an obvious duplication of parts (MPEP 2144.04).  

As for Claims 2, 8 and 13 Duhamel teaches where the overlay (e.g. and thus, the positioned markers) is positioned (e.g. aligned) relative to anatomy (Paragraphs [0037]-[0038]).  Duhamel’s described embodiments are directed toward knee procedures, Duhamel makes it clear that the invention is not limited to procedures of the knee joint (Paragraph [0025]).  
Accordingly, it would have been obvious to a person skilled in the art to have aligned and scaled the overlay and markers with either the catheter’s direction or the vessel segment’s direction in the modified system in order to visualize relative attributes (e.g. distances) of the anatomy and/or catheter with respect to other surgical procedures (e.g. ablation).  Examiner notes that a step of realigning merely involves a duplication of aforementioned steps (MPEP 2144.04).  

As for Claim 4, Duhamel’s marking technique allows the user to position and/reposition markers as necessary as described above.  Thus, the modified system can operate to position or reposition the second marker when the device when the device is at the first marker (e.g. next application position).  Furthermore, the timing in which the second marker is positioned is considered to be an obvious design choice in the absence of showing any criticality or unexpected result.  
Regarding Claims 9 and the denervation catheter assembly of Claim 11, the modified catheter system as described above is considered to have an energizable denervation catheter assembly (e.g. RF ablation means) configured to denervate the object at various points in time according to well-known methodologies.    

Claims 2-3, 5, 7-8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace, Wang, Duhamel and Hazard as applied to claims 1 and 12 above, and further in view of WO 2010/150145 to Florent.  
Wallace, Wang, Duhamel and Hazard disclose an apparatus for supporting a medical device positioning as described above.  However, the modified system does not expressly disclose a step of segmenting the medical device as claimed.  
Florent teaches from within a similar field of endeavor with respect to x-ray guided catheter procedures (Pages 1-2 and 5-6) where a computed ruler (e.g. marker) is overlaid on the medical image (Pages 5-6 also Figs. 1-3).  Florent explains that the computed ruler overlay helps the clinician estimate lengths within the body (Paragraph [0029]).  In addition, Florent explains that the catheter is segmented and modeled in a frame (Pages 5-6).  Examiner notes that any objects depicted in the x-ray image are considered to be displayed based on their “x-ray footprint” in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to have modified the apparatus and method for supporting medical device positioning described by Wallace, Wang, Duhamel and Hazard to include a step of segmenting the catheter from the x-ray images as described by Florent in order to enhance the accuracy of the depicted location of the catheter within the anatomy.  Furthermore, such a modification merely involves combining conventional image processing techniques according to known methods in order to yield predictable results (MPEP 2143).  

Alternatively regarding Claims 2, 7-8 and 13, Examiner notes that Florent’s ruler overlay follows the shape of the catheter within the renal artery.  Thus, the ruler overlay defines a direction that is aligned with the medical device as it moves within the artery (e.g. realigned upon change in the object) in its broadest reasonable interpretation.  Examiner also notes that Florent’s ruler overlay is produced parallel to the curve and follows the same shape as the segmented device (Page 6).  Accordingly, the ruler overlay is considered to be automatically 
Therefore, one skilled in the art would have been motivated to have further modified the device described by Wallace, Wang, Duhamel and Hazard to have aligned and scaled the overlay ruler with the catheter’s position as described by Florent in order to visually represent dimensions of the anatomy targets with respect to the current catheter position.  

With respect to Claim 5, Duhamel explains where the markers may be different color dots (Paragraph [0048]) located upon an overlay line (Paragraph [0057]).  However, Duhamel does not expressly disclose the markers as solid, dashed or dotted lines as claimed.  As a preliminary matter, Examiner notes that the shape of the marker is considered to be an obvious design choice in the absence of showing any criticality or unexpected result.  
Nonetheless, Florent’s ruler overlay includes solid lines (Figs. 1-2).  
Accordingly, one skilled in the art would have been motivated to have modified the shape of the markers as described by Wallace, Wang, Duhamel and Hazard to be solid lines as described by Florent in order to visualize the marks like a standard/conventional ruler.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to the updated grounds of rejection.    
As for the 35 U.S.C. 112(f) interpretations, Applicant continues to argue that the claim interpretations should be withdrawn because they recite enough structure (REMARKS, Pages 6-7).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793